Case 1:20-cv-00372-CG-N Document 12 Filed 09/10/21 Page 1 of 1          PageID #: 42




           IN THE UNITED STATES DISTRICT COURT FOR THE
                  SOUTHERN DISTRICT OF ALABAMA
                        SOUTHERN DIVISION

DE’ANGELO MANUEL,                         :

             Plaintiff,                   :

vs.                                       :   CIVIL ACTION 20-00372-CG-N

SGT. DAILEY, et al.,                      :

             Defendants.                  :

                                      ORDER

      After due and proper consideration of all portions of this file deemed relevant

to the issue raised, and there having been no objections filed, the Report and

Recommendation of the Magistrate Judge made under 28 U.S.C. § 636(b)(1)(B) is

ADOPTED as the opinion of this court. It is ORDERED that this action be and is

hereby DISMISSED without prejudice for failure to prosecute and to obey the

Court's order.

      DONE and ORDERED this 10th day of September, 2021.

                                 /s/ Callie V. S. Granade
                                 SENIOR UNITED STATES DISTRICT JUDGE
